241 S.W.3d 422 (2007)
Devaron HARVELL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89588.
Missouri Court of Appeals, Eastern District, Division One.
December 18, 2007.
*423 Jessica Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jamie P. Rasmussen, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Devaron Harvell ("Movant") appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his Rule 24.035 motion without an evidentiary hearing because (1) there was not a factual basis to support his guilty plea for first-degree robbery, (2) there was not a factual basis to support his guilty plea for armed criminal action, and (3) his counsel was ineffective for urging him to plead guilty and for failing to object when the plea court accepted Movant's guilty plea without a factual basis.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).